 
 
I 
111th CONGRESS
1st Session
H. R. 3414 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2009 
Mr. Carson of Indiana (for himself, Mr. Visclosky, Mr. Donnelly of Indiana, Mr. Souder, Mr. Buyer, Mr. Burton of Indiana, Mr. Pence, Mr. Ellsworth, and Mr. Hill) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To name the Department of Veterans Affairs temporary lodging facility in Indianapolis, Indiana, as the Otis Bowen Comfort Home. 
 
 
1.Name of Department of Veterans Affairs temporary lodging facility, Indianapolis, Indiana The Department of Veterans Affairs temporary lodging facility in Indianapolis, Indiana, shall after the date of the enactment of this Act be known and designated as the Otis Bowen Comfort Home. Any reference to such temporary lodging facility in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Otis Bowen Comfort Home. 
 
